         Case: 5:18-cr-00472-DAP Doc #: 68 Filed: 12/17/20 1 of 4. PageID #: 467




                                   IN THE UNITED STATES DISTRICT
                                     COURT FOR THE NORTHERN
                                     DISTRICT OF OHIO EASTERN
                                              DIVISION

      UNITED STATES OF AMERICA,
                                                         )
                               Plaintiff                 ) CASE NO. 18-CR-472
                                                         )
                 v.                                      ) JUDGE DAN A. POLSTER
                                                         )
      JUSEAN FOSTER,                                     ) OPINION AND ORDER
                                                         )
                               Defendant.                )
                                                         )
                                                   MEMORANDUM

           Before the Court is Defendant Jusean Foster’s Motion to Reduce Sentence Pursuant to 18

U.S.C. § 3582(c)(1)(A)(I) for Immediate Release Due to COVID-19 Circumstances, Doc ##: 62

and 66. For the foregoing reasons, Foster’s Motion is DENIED.

                                              I.     Background

           On May 30, 2019, Foster was sentenced to 121 months of imprisonment after pleading

guilty      to        possession   with    intent   to   distribute   methamphetamine       in   violation    of

21 U.S.C. § 841(a)(1) and (b)(1)(B)(viii). Foster is currently held at FCI Cumberland

(“Cumberland”) and has a release date of January 8, 2027.1 On August 21, 2019, Foster filed his

motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)(I). Doc. #: 62. On August

27, 2019, the Court appointed counsel. Id. On November 18, 2020, by and through counsel, Foster

submitted a supplemental motion for compassionate release. He asks the Court to grant him a

compassionate release due to the alleged fact that his medical conditions – hypertension and major

depressive disorder – have life-threatening consequences if he were to test positive for COVID-




1
    Find an Inmate, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/inmateloc/ (last visited Dec. 16, 2020).


                                                           1
       Case: 5:18-cr-00472-DAP Doc #: 68 Filed: 12/17/20 2 of 4. PageID #: 468




19. See Doc. ##: 62, 66. On November 25, 2020, the Government filed a response in opposition.

Doc #: 67. Foster had until December 9, 2020 to file a reply but elected not to do so.

                                                II.     Discussion2

         Under § 3582(c)(1)(A)(i), before granting a sentence modification, a court must find: (A)

extraordinary and compelling reasons warrant a sentence modification; (B) the defendant is not a

danger to the safety of any other person or the community, and (C) the reduction is appropriate

considering the sentencing factors located at 18 U.S.C. § 3553(a). See United States v. Hardin,

No. 1:19 CR 240, 2020 U.S. Dist. LEXIS 90855, at *5 (N.D. Ohio Apr. 7, 2020).

A. Extraordinary and Compelling Reasons

         To determine whether extraordinary and compelling reasons for sentence modification

exist, the Court considers whether: (1) the defendant is at high risk of having grave complications

should he contract COVID-19, and (2) the prison where the defendant resides has a severe COVID-

19 outbreak. See United States v. Jones, 2020 U.S. App. LEXIS 36620, at *19 (6th Cir. Nov. 20,

2020) (“district courts have full discretion in the interim to determine whether an “extraordinary

and compelling” reason justifies compassionate release...”).3

         Foster, who is 32 years old, only cites hypertension and major depressive disorder to

support his claim of extraordinary and compelling reasons warranting a sentence reduction. See

Doc. #: 66 at 2-3. Hypertension has only been identified by the Centers for Disease Control and

Prevention (“CDC”) as an underlying medical condition that places adults of any age at possible


2
  A defendant must satisfy § 3582(c)(1)(A)(i)’s exhaustion requirement before filing a motion for compassionate
release. Foster has satisfied the exhaustion requirement.
3
  The Government’s arguments are based on policy statements issued by the Sentencing Commission, located at
U.S.S.G. 1B.13 and commentary n. 1. See Doc. #: 67 at 4-5. As the Sixth Circuit recently held in Jones, however,
district courts are not bound by and need not consider the U.S.S.G. 1B.13 policy statements in deciding motions for
compassionate release filed by criminal defendants. See United States v. Jones, No. 20-3701, 2020 U.S. App. LEXIS
36620, at *19 (6th Cir. Nov. 20, 2020) (“Until the Sentencing Commission updates § 1B1.13 to reflect the First Step
Act, district courts have full discretion in the interim to determine whether an ‘extraordinary and compelling’ reason
justifies compassionate release when an imprisoned person files a § 3582(c)(1)(A) motion.”).


                                                          2
       Case: 5:18-cr-00472-DAP Doc #: 68 Filed: 12/17/20 3 of 4. PageID #: 469




risk for severe illness if they were to contract COVID-19.4 Major depressive disorder is not

currently on the CDC’s list as a medical condition that places individuals at an increased or

possible risk of severe illness from the virus that causes COVID-19. Id. Therefore, while the

CDC’s list is not exhaustive, the Court is not convinced, nor does Foster provide the Court with

any evidence to show, how his health conditions in combination with the risk of COVID-19 would

qualify as an extraordinary and compelling reason. However, because Cumberland has 74 active

COVID-19 cases5, the Court will weigh whether the 3553(a) factors favor release.

B. Danger to the safety of any other person or the community and consideration of the

    sentencing factors under 18 U.S.C. § 3553(a)6

        For a court to grant compassionate release, it must also consider the relevant factors listed

in 18 U.S.C. § 3553(a). The § 3553(a) factors include, among other things, the “nature and

circumstances of the offense”; the “history and characteristics of the defendant”; and the “need for

the sentence imposed . . . to reflect the seriousness of the offense, to promote respect for the law,

and to provide just punishment for the offense; . . . to afford adequate deterrence to criminal

conduct;... [and] to protect the public from further crimes of the defendant[.]” 18 U.S.C. § 3553(a).

        Applied here, Foster has not provided sufficient evidence that the sentencing factors favor

his release. Foster merely recites his medical conditions and the risk of illness if he contracts

COVID-19 to conclude that the 3553(a) factors warrant his release. See Doc. #: 66 at 7-10.




4
  People of Any Age with Underlying Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-
extra-precautions/people-with-medical-conditions.html#serious-heart-conditions (visited on December 16, 2020).
5
  As of today, there are 64 active COVID-19 cases amongst the inmate population, and 10 active staff members
COVID-19 cases at Cumberland. See COVID 19 Coronavirus, FEDERAL BUREAU OF PRISONS,
https://www.bop.gov/coronavirus/ (visited on December 17, 2020).
6
  Due to significant overlap between factors the Court must consider when analyzing a defendant’s danger to the
community and the § 3553(a) sentencing factors, the Court will address both in one section.



                                                      3
      Case: 5:18-cr-00472-DAP Doc #: 68 Filed: 12/17/20 4 of 4. PageID #: 470




       Nonetheless, during Foster’s original sentencing, it is clear that the Court balanced the

3553(a) when stating, among other things:

       You have a long criminal history, [], you have two serious fairly recent ones for the
       kidnapping and whether it was formally drug trafficking or giving someone drugs which
       caused him or her harm, along with having a gun, [] it's serious and it involves drugs and
       weapons. And, then, barely a year later, you've got the same thing. And you were
       trafficking poison into the community. Pure and simple. Ruining lives with people taking
       that methamphetamine, and just a year after you came out of prison for dealing drugs, []
       you had a gun. So, I have to give you a prison sentence that's substantially longer than the
       ones you've received. The guideline range is 140 months. I find that that is a little longer
       than necessary and I'm going to vary downward two levels.

       See Doc. #: 57. Therefore, the Court need not pen a lengthy opinion regarding 3553(a)

factors. See United States, 2020 U.S. App. LEXIS 36620, at *30 (“Reading the judge’s

compassionate release decision and the original sentencing hearing transcript together reveals that

the district judge carefully considered all relevant § 3553(a) factors.”).

       On September 13, 2019, the Court sentenced Foster to 121 months of imprisonment, below

the applicable guidelines range. See Doc. #: 57. The Court finds the fraction of time Foster served

in prison is not adequate to achieve much of his original sentence’s purpose in terms of reflecting

the seriousness of the offense, promoting respect for the law, providing just punishment, and

providing a deterrent effect. See 18 U.S.C. § 3553(a)(2); see also United States v. Kontrol, 554

F.3d 1089, 1093 (6th Cir. 2009) (district courts have “broad discretion to determine what sentence

will serve [§ 3553(a)’s] statutory objectives”). Accordingly, upon careful consideration, the Court

finds that a reduction in Foster’s sentence is not appropriate considering the § 3553(a) factors.

                                      III.    CONCLUSION

       For these reasons, Foster’s Motion, Doc ##: 62 and 66, is DENIED.

       IT IS SO ORDERED.


                                                   /s/ Dan Aaron Polster December 17, 2020



                                                  4
